368 F.2d 568
Anne B. SCHAFER, Plaintiff-Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 16700.
United States Court of Appeals Sixth Circuit.
November 17, 1966.

Anne B. Schafer, in pro. per.
Harold D. Beaton, U. S. Atty., Grand Rapids, Mich., for appellee.
Before WEICK, Chief Judge, O'SULLIVAN, Circuit Judge, and TAYLOR, District Judge.*
PER CURIAM.


1
Appellant was awarded disability insurance benefits under Section 223 of the Social Security Act, as amended, for a period commencing on and after September 30, 1959. She contends that benefits should also have been awarded for a period commencing prior thereto, namely, on July 16, 1949, on which date she sustained personal injuries in an automobile accident. She did not file an application for the establishment of a period of disability until June 23, 1960. In her application she alleged that the date of the onset of her disability was March 28, 1951.


2
Appellant had a full hearing before the hearing examiner at which testimony and documentary evidence was offered. The injury which appellant sustained healed well from an organic standpoint and did not substantially interfere with the operation of her insurance business which she conducted gainfully until she sold it, partially in 1960 and the remainder in 1961. However, she was troubled with nervousness and emotional difficulty which became progressively worse over the years, and was diagnosed in 1959 and 1960 as severe psychoneurosis.


3
The Secretary relied on evidence of appellant's combined organic and functional disorders in deciding that she was entitled to the establishment of a period of disability and an award of disability insurance benefits, and in fixing the date as September 30, 1959. Her claim for a period of disability prior to September 30, 1959 was denied by the Secretary.


4
In our judgment, there was substantial evidence to support the decision of the Secretary and the District Court did not err in affirming it or in denying the motion to remand.


5
There is a question whether retroactive relief may be granted prior to 1959 because of the restriction provided in Section 223(b) of the Act, 42 U.S.C. § 423(b). This point has not been raised by the Secretary and we do not pass upon it.


6
Affirmed.



Notes:


*
 Robert L. Taylor, Chief Judge, United States District Court for the Eastern District of Tennessee